UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1969


THE 16TH ST. DR., N.W. LAND HOLDERS AND/OR ECP TRUST,

                  Plaintiff – Appellant,

EDITH C. PETERSON,

                  Trustee – Appellant,

             v.

THE CITY OF HICKORY CODE ENFORCEMENT DIVISION IN N.C. 28601;
CITY OF HICKORY; CITY OF HICKORY PLANNING BOARD; MICHAEL E.
CASH,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:07-cv-00074-RLV-DLH)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edith C. Peterson, Appellant Pro Se.     Bradley Philip Kline,
CRANFILL, SUMNER & HARTZOG, LLP, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edith C. Peterson seeks to appeal the district court’s

order affirming the magistrate judge’s order that Peterson, a

non-attorney, retain counsel to represent ECP Trust.                          This court

may   exercise     jurisdiction        only     over    final       orders,   28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292       (2006);   Fed.     R.     Civ.    P.    54(b);    Cohen     v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                            The order

Peterson       seeks    to    appeal   is     neither     a    final    order      nor   an

appealable interlocutory or collateral order.                          Accordingly, we

deny as moot Peterson’s motion requesting that this court deny

her counsel’s motion to withdraw, deny Peterson’s motion for

time to locate new counsel, and dismiss the appeal for lack of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court       and   argument     would    not    aid    the    decisional

process.

                                                                               DISMISSED




                                            2